FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10486

               Plaintiff - Appellee,             D.C. No. 2:05-cr-50127-GMS

 v.
                                                 MEMORANDUM*
ALY AZIZ CONTEH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Aly Aziz Conteh appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Conteh contends that the district court procedurally erred by (1) violating

Federal Rule of Criminal Procedure 32(i)(3) by failing to resolve an alleged factual

dispute concerning his previous contacts with police, (2) improperly considering

his state prison disciplinary infractions, and (3) failing to explain adequately the

sentence. We review for plain error, see United States v. Hammons, 558 F.3d
1100, 1103 (9th Cir. 2009), and find none. Assuming, without deciding, that Rule

32(i)(3) applies to revocation of supervised release proceedings, Conteh has failed

to show that the disputed facts played any role in the district court’s sentencing

decision. See United States v. Saeteurn, 504 F.3d 1175, 1181 (9th Cir. 2007) (Rule

32(i)(3)(B) “is limited to factual disputes which affect the temporal term of the

sentence the district court imposes”). Further, any consideration of Conteh’s state

prison disciplinary infractions by the district court was not error. See 18 U.S.C.

§ 3553(a)(1) (district court shall consider defendant’s history and characteristics at

sentencing). The district court also sufficiently explained the above-Guidelines

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     14-10486